Citation Nr: 0315807	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative changes of the lumbosacral spine.

2.  Entitlement to an effective date earlier than June 10, 
1994, for the grant of service connection for degenerative 
changes of the lumbosacral spine.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION


The veteran had active military service from July 1953 to 
June 1955.

In December 1999, the Board of Veterans' Appeals (Board) 
reopened the issue of entitlement to service connection for 
arthritis of the lumbar spine and remanded that issue for 
further development.  The Board also reopened and denied a 
claim of entitlement to service connection for gout.  In May 
2000, while the case was in remand status, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska granted service connection for degenerative changes 
of the lumbosacral spine, assigning an evaluation of 40 
percent therefor effective June 10, 1994.  The veteran 
thereafter perfected his appeal with respect to the initial 
rating assigned his low back disorder, as well as with 
respect to the effective date assigned the grant of service 
connection for the low back condition.

In a February 2002 rating decision, service connection for 
degenerative joint disease of the right and left knees was 
granted; each knee was evaluated as 10 percent disabling.  
The veteran, through his representative, disagreed in March 
2002 with the initial ratings assigned the knee disabilities.  
In a January 2003 rating decision, the evaluation assigned 
each knee disability was increased to 20 percent disabling.  
Later in January 2003 the veteran was issued a statement of 
the case addressing the issues of entitlement to ratings in 
excess of 20 percent for degenerative joint disease of the 
right and left knees.  Thereafter, the veteran, again through 
his representative, submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) by facsimile in March 2003, within 60 days 
of the issuance of the January 2003 statement of the case.  
While the VA Form 9 did not identify the issues for which 
appellate review was sought, the representative checked the 
box indicating that the veteran was appealing all of the 
issues listed on any statement of the case sent to him.

In light of the above, the Board concludes that the veteran 
has also perfected an appeal as to the issues of entitlement 
to a rating in excess of 20 percent for degenerative joint 
disease of the right knee, and entitlement to a rating in 
excess of 20 percent for degenerative joint disease of the 
left knee.

The Board notes that in response to his notice of 
disagreement with a February 2002 rating decision, the 
veteran was issued a statement of the case in April 2003 
addressing the issue of entitlement to an effective date 
earlier than June 20, 2001, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities; no further communication has 
been received from either the veteran or his representative 
with respect to that issue.  Since, to the Board's knowledge, 
the veteran has not perfected his appeal as to the matter 
addressed in the April 2003 statement of the case, the issue 
of entitlement to an effective date earlier than June 20, 
2001, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is not currently before the Board for appellate 
review.


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and there is no indication that 
he has been advised, with respect to any claim currently 
before the Board, of what evidence VA would obtain for him 
and of what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

